                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION


ANTONIO JOHNSON,                                )
                                                )
      Plaintiff,                                )
                                                )
VS.                                             )          No. 17-2703-JDT-tmp
                                                )
EUGENE MOORE,                                   )
                                                )
      Defendant.                                )


                   ORDER DISMISSING COMPLAINT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


      On September 21, 2017, Plaintiff Antonio Johnson, who was, at the time,

incarcerated at the Shelby County Division of Corrections in Memphis, Tennessee,1 filed

a pro se civil complaint and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.)

The Court issued an order on September 22, 2017, granting leave to proceed in forma

pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform Act

(PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) The Clerk shall record the Defendant

as Corrections Officer Eugene Moore.

      Johnson alleges that on the evening of May 5, 2017, he sustained an injury that

required medical treatment as a result of Defendant Moore negligently “rolling” his right


      1
          Johnson notified the Court on August 10, 2018, that he had been released. (ECF No. 5.)
hand up in his cell door. (ECF No. 1 at PageID 2.) He states he was standing in his cell

with the door rolled closed, with his arms resting on the bars. Allegedly without warning,

Moore rolled his cell door open, causing Johnson’s right hand to be caught in the bars.

When he shouted that his hand was caught, Moore rolled the door closed far enough for

Johnson to remove his hand. However, Moore did not immediately escort Johnson to the

medical department, allegedly because the incident occurred during a shift change.

Johnson states he did receive medical attention the next day after the morning shift began

at 6:00 a.m. (ECF No. 1-2 at PageID 5.) When he got to the medical department,

Johnson alleges the third finger on his right hand was dysfunctional. (ECF No. 1 at

PageID 2.)

      Johnson does not specify the relief he seeks, stating only that he was injured and

“want[s] Ms. Eugene Moore, to be responsible for her actions toward me.” (Id. at

PageID 3.)

      The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

      (1)   is frivolous, malicious, or fails to state a claim upon which relief
      may be granted; or

      (2)     seeks monetary relief from a defendant who is immune from such
      relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

      In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal,

556 U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-

                                            2
57 (2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). “Accepting

all well-pleaded allegations in the complaint as true, the Court ‘consider[s] the factual

allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S.

at 681). “[P]leadings that . . . are no more than conclusions, are not entitled to the

assumption of truth. While legal conclusions can provide the framework of a complaint,

they must be supported by factual allegations.”         Iqbal, 556 U.S. at 679; see also

Twombly, 550 U.S. at 555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’ rather than a

blanket assertion, of entitlement to relief.      Without some factual allegation in the

complaint, it is hard to see how a claimant could satisfy the requirement of providing not

only ‘fair notice’ of the nature of the claim, but also ‘grounds’ on which the claim

rests.”).

        “A complaint can be frivolous either factually or legally.” Hill, 630 F.3d at 470

(citing Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “Any complaint that is legally

frivolous would ipso facto fail to state a claim upon which relief can be granted.” Id.

(citing Neitzke, 490 U.S. at 328-29).

               Whether a complaint is factually frivolous under §§ 1915A(b)(1) and
        1915(e)(2)(B)(i) is a separate issue from whether it fails to state a claim for
        relief. Statutes allowing a complaint to be dismissed as frivolous give
        judges not only the authority to dismiss a claim based on an indisputably
        meritless legal theory, but also the unusual power to pierce the veil of the
        complaint=s factual allegations and dismiss those claims whose factual
        contentions are clearly baseless. Unlike a dismissal for failure to state a
        claim, where a judge must accept all factual allegations as true, a judge
        does not have to accept Afantastic or delusional@ factual allegations as true
        in prisoner complaints that are reviewed for frivolousness.


                                              3
Id. at 471 (citations and internal quotation marks omitted).

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))); Payne v. Sec’y of Treas.,

73 F. App’x 836, 837 (6th Cir. 2003) (affirming sua sponte dismissal of complaint

pursuant to Fed. R. Civ. P. 8(a)(2) and stating, “[n]either this court nor the district court is

required to create Payne=s claim for her”); cf. Pliler v. Ford, 542 U.S. 225, 231 (2004)

(“District judges have no obligation to act as counsel or paralegal to pro se litigants.”);

Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th Cir. 2011) (“[W]e decline to

affirmatively require courts to ferret out the strongest cause of action on behalf of pro se

litigants. Not only would that duty be overly burdensome, it would transform the courts

from neutral arbiters of disputes into advocates for a particular party. While courts are

properly charged with protecting the rights of all who come before it, that responsibility

does not encompass advising litigants as to what legal theories they should pursue.”).

       Johnson’s complaint is filed on the form used for commencing actions pursuant to

42 U.S.C. § 1983, which provides:

                                               4
               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be
       liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress, except that in any action brought against a judicial
       officer for an act or omission taken in such officer=s judicial capacity,
       injunctive relief shall not be granted unless a declaratory decree was
       violated or declaratory relief was unavailable. For the purposes of this
       section, any Act of Congress applicable exclusively to the District of
       Columbia shall be considered to be a statute of the District of Columbia.

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144,

150 (1970).

       It appears that Johnson may be attempting to assert a claim under the Eighth

Amendment, which prohibits cruel and unusual punishments. See generally Wilson v.

Seiter, 501 U.S. 294 (1991). An Eighth Amendment claim consists of both objective and

subjective components. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective

component requires that the deprivation be “sufficiently serious.” Farmer, 511 U.S. at

834.

       To satisfy the objective component of an Eighth Amendment claim, a prisoner

must show that he “is incarcerated under conditions posing a substantial risk of serious

harm,” Farmer, 511 U.S. at 834; see also Miller v. Calhoun Cnty., 408 F.3d 803, 812 (6th

Cir. 2005), or that he has been deprived of the “minimal civilized measure of life’s




                                              5
necessities,” Wilson, 501 U.S. at 298 (quoting Rhodes v. Chapman, 452 U.S. 337, 347

(1981)); see also Hadix v. Johnson, 367 F.3d 513, 525 (6th Cir. 2004).

       The subjective component of an Eighth Amendment violation also requires a

prisoner to demonstrate that the official acted with the requisite intent, that is, that he had

a “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834; see also Wilson, 501

U.S. at 297, 302-03.       The plaintiff must show that the prison officials acted with

“deliberate indifference” to a substantial risk that the prisoner would suffer serious harm.

Farmer, 511 U.S. at 834; Wilson, 501 U.S. at 303; Helling v. McKinney, 509 U.S. 25, 32

(1993). “[D]eliberate indifference describes a state of mind more blameworthy than

negligence.” Farmer, 511 U.S. at 835. Thus, “the prison official must know[] of and

disregard[] an excessive risk to inmate health or safety.” Id. at 837-38.

       The allegations in the complaint do not rise to the level of an Eighth Amendment

violation. Johnson alleges merely that Moore was negligent, and there is no suggestion

that she was aware of a substantial risk that Johnson would be injured when she rolled his

cell door open. In addition, even though Johnson alleges Moore did not immediately take

him for medical attention, he does not allege that she actually knew he was injured.

Johnson also does not allege that he ever specifically told Moore that he needed medical

treatment. He alleges only that it was standard procedure for an inmate to be provided

with medical treatment whenever an “incident” occurred. (ECF No. 1-2 at PageID 5.)

       For the foregoing reasons, Johnson’s complaint is subject to dismissal in its

entirety for failure to state a claim.



                                              6
      The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716

F.3d 944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some

form of notice and an opportunity to cure the deficiencies in the complaint must be

afforded.”). Leave to amend is not required where a deficiency cannot be cured. Curley

v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that

sua sponte dismissal of a meritless complaint that cannot be salvaged by amendment

comports with due process and does not infringe the right of access to the courts.”). In

this case, the Court concludes that leave to amend is not warranted.

      In conclusion, the Court DISMISSES Johnson’s complaint for failure to state a

claim on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). Leave to amend is DENIED.

      Pursuant to 28 U.S.C. §1915(a)(3), the Court must also consider whether an appeal

by Johnson in this case would be taken in good faith. The good faith standard is an

objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962).            The same

considerations that lead the Court to dismiss this case for failure to state a claim also

compel the conclusion that an appeal would not be taken in good faith. Therefore, it is

CERTIFIED, pursuant to 28 U.S.C. §1915(a)(3), that any appeal in this matter by

Johnson would not be taken in good faith.

      The Court must also address the assessment of the $505 appellate filing fee if

Johnson nevertheless appeals the dismissal of this case. A certification that an appeal is

                                            7
not taken in good faith does not affect an indigent prisoner plaintiff’s ability to take

advantage of the installment procedures contained in § 1915(b).           See McGore v.

Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), partially overruled on other

grounds by LaFountain, 716 F.3d at 951. McGore sets out specific procedures for

implementing the PLRA, §§ 1915(a)-(b). Therefore, Johnson is instructed that if he

wishes to take advantage of the installment procedures for paying the appellate filing fee,

he must comply with the procedures set out in the PLRA and McGore by filing an

updated in forma pauperis affidavit and a current, certified copy of his inmate trust

account for the six months immediately preceding the filing of the notice of appeal.

      For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Johnson, this is

the first dismissal of one of his cases as frivolous or for failure to state a claim. This

“strike” shall take effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct.

1759, 1763-64 (2015).

      The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            8
